DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 19-20 in the reply filed on November 01, 2022 is acknowledged.
	Applicant has canceled all non-elected claims, so no claims are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2022; March 23, 2022; October 08, 2021; September 10, 2021; and March 04, 2021 are being considered by the examiner.
Drawings
The drawings were received on March 04, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colburn et al. (US Patent 11,137,536, hereinafter referred to as “Colburn”). Colburn anticipates claims:
1. An Augmented Reality (AR) optical waveguide (810, see figure 8) comprising: 
a transparent substrate (waveguide 810 is interpreted as the transparent substrate) including a user proximate surface (bottom surface as seen in figure 8) and a user distal surface (top surface, as seen in figure 8); and 
a slant etched diffractive grating (820) included on the user distal surface of the transparent substrate, wherein the slant etched diffractive grating includes a refractive index of greater than or equal to 2.0 (see column 11, lines 59-61, the grating can be made from Si3N4, the same material as the instant application).
2. The AR optical waveguide of claim 1, wherein the slant etched diffractive grating is etched from an inorganic film deposited on the user distal surface of the transparent substrate (see column 11, lines 59-64).
3. The AR optical waveguide of claim 1, wherein the slant etched diffractive grating includes silicon nitride (Si3N4) (see column 11, lines 59-61).
4. The AR optical waveguide of claim 1, wherein the slant etched diffractive grating includes a thickness of between 100 nanometers (nm) to 2000 nm (see column 19, lines 45-46; the first range taught is 200nm-500nm meeting the requirements of this claim).
5. The AR optical waveguide of claim 1, wherein the slant etched diffractive grating is etched from the transparent substrate (see figures 11A-11C).
6. The AR optical waveguide of claim 1, wherein the slant etched diffractive grating includes glass (see column 15, lines 8-40)
7. The AR optical waveguide of claim 1 wherein the slant etched diffractive grating comprises a hardness of greater than five Hardness (H) (the material is the same as the instant application, meeting this requirement).
8. The AR optical waveguide of claim 1, wherein the refractive index of the slant etched diffractive grating is included in a range of 2.0 to 2.6 (the material is the same as the instant application, meeting this requirement).
9. The AR optical waveguide of claim 1, wherein the transparent substrate includes a refractive index of greater than or equal to 2.0 (see column 15, lines 8-40, the substrate can include the same materials as the instant application, meeting this requirement).
19. An Augmented Reality (AR) system, comprising: an AR port (input coupler 630, see figure 6, is interpreted as the AR port); and 
an AR optical waveguide (substrate 620, implemented as shown in figure 8 as waveguide 810, is interpreted as the AR optical waveguide) configured to receive AR input from the AR port (see figure 6), the AR optical waveguide including: 
a transparent substrate (810) including a user proximate surface (bottom surface of 810 as seen in figure 8) and a user distal surface (top surface of 810 as seen in figure 8); and a slant etched diffractive grating (820) included on the user distal surface of the transparent substrate, wherein the slant etched diffractive grating includes a refractive index of greater than or equal to 2.0 (see column 11, lines 59-61, the grating can be made from Si3N4, the same material as the instant application); and wherein the AR optical waveguide is configured to combine the AR input with received light to create coupled light (see figure 6).
20. The AR system of claim 19, wherein the AR optical waveguide is configured to diffract the AR input so that the AR input can be combined with the received light (see figure 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874